Statement of Additional Information Supplement November 25, 2016 Putnam VT Global Health Care Fund Statement of Additional Information dated April 30, 2016 The sub-sections Other accounts managed and Ownership of securities in the PORTFOLIO MANAGERS section are supplemented effective November 15, 2016 to reflect that the fund’s portfolio managers are now Isabel Buccellati, Samuel Cox and Michael Maguire. These subsections are also supplemented with regards solely to Mr. Maguire as follows: Other accounts managed The following table shows the number and approximate assets of other investment accounts (or portions of investment accounts) that the fund’s portfolio manager managed as of October 31, 2016. The other accounts may include accounts for which this individual was not designated as a portfolio manager. Unless noted, none of the other accounts pays a fee based on the account's performance. Other accounts (including separate accounts, managed Other accounts that pool account programs and Portfolio Other SEC-registered open- assets from more than one single-sponsor defined manager end and closed-end funds client contribution plan offerings) Number Number Number of of of accounts Assets accounts Assets accounts Assets Michael Maguire 0 $0 2 $11,900,000 1 $1,000,000 Ownership of securities As of October 31, 2016, Mr. Maguire and his immediate family members did not beneficially own equity securities in the fund. The fund is offered only to separate accounts of insurance companies. Individual investors may not invest in the fund directly, but only through purchasing variable annuity contracts or variable life insurance policies that include the fund as an investment option. 11/16
